Claims 4 to 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4 reference to “the molecule” lacks antecedent basis.
	In claims 5 to 7, reference to these units and the groups therein lack antecedent basis.  Note that these units are found in claim 2, not claim 1.
	In claim 10 it is unclear what is meant by “wherein between the block… is connected”.  The Examiner suggests language such as “where the block A… are connected”.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al.
	Song et al. teach polysiloxazane/polysilane reaction products.  The Examiner notes that the polysiloxazane block meets the requirement of the claimed block B as it has polysilazane in the skeleton.  See paragraphs 14 and on. This is prepared by react-ing a hydrogenated siloxazane with a silane, such as a polysilane or polycyclosilane, as described in paragraphs 24 and 62 and on.  This results in a siloxazane and polysilane copolymer.
	Note that paragraphs 68 and on teach that the silane can have up to 30 Si atoms with particular preference to a cyclopentasilane.  This meets the requirement of block A.
	As such this differs from that claimed in that this does not teach that there are 20 or more silicon atoms in block B.  Given the fact that the total amount of oxygen in the hydrogenated polysiloxazane is no more than 3 wt%, the skilled artisan would recognize 
	For claim 2 see paragraph 14.
	For claim 3 see the molecular weight range as found in paragraph 18 which embraces a significant portion of that claimed such that the skilled artisan would have found a molecular weight within the claimed range obvious.
	For claim 4 note that ratio found in paragraph 13.
	For claim 5 again, noting that the oxygen content can only be from .2 to 3 wt%, this allows for a very small amount of siloxane units such that the resulting copolymer will meet the requirements of claim 5.
	For claims 6 and 7 see paragraph 15 which includes hydrogen.
	For claim 8 note that the copolymer is prepared by the dehydration of an N-H and an S-H group (paragraph 63) such that this will result in a polysilane side chain.
	For claim 9 again note that cyclopentasilane is a preferred polysilane.  
	For claim 10 see paragraph 78 which teaches an embodiment in which a halo-silane is reacted with the silane compound (the polysilane or cyclopolysilane) such that this forms a crosslinking group.

Claims 1 to 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al.
	Fukui et al. teach polysilanes as can be seen in paragraphs 81 and on.  Note that the number of units can be from 3 to 500 which embraces the entire claimed range of 5 or more.  As can be seen in paragraph 96 the polysilane can be a copolymer with poly-silazane units.  The polysilazane units are found in paragraphs 97 and on and can include a number of Si atoms of from 3 to 500.  This also embraces the entire claimed range.

	For claim 2 see the units shown in paragraphs 81 and 97.
	For claim 3 note the molecular weight range as found in paragraph 94 which embraces that claimed such that one having ordinary skill in the art would have found a value within the claimed range obvious.
	For claim 4 note that the presence of the polysilane units will decrease the Si to N ratio as found in the polysilazane such that, for instance, equal amounts of polysilane and polysilazane units will result in an amount as claimed.  It is clear that such a ratio is well within routine experimentation for the skilled artisan.
	For claim 5 note that a copolymer of polysilane and polysilazane, as disclosed in paragraph 96, will meet this requirement.
	For claims 6 and 7 see the definition of the R groups in these units.
	For claim 9 see paragraph 82 which teaches cyclic polysilane units.
	For claim 10 note that there is no distinction between a Si atom for a crosslinking groups and an Si atom in either of the polysilane or polysilazane units such that this requirement will be met by the copolymers of Fukui et al.

Claims 1 to 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al.
	Blum et al. teach polysilazanes as can be seen in column 13, lines 55 and on.  Note that the molecular weight of the polysilazane, found in columns 13 and14, will correspond to a number of repeating units of 20 or greater.  R’ is defined in column 8, lines 48 and on, as including polysilane units.  Since monosilane and disilane units are shown, the skilled artisan would recognize that polysilane includes units having 3 or more Si atoms such that this would render obvious the claimed range of 5 or greater.  In this manner the skilled artisan would have found claim 1 obvious.
	For claim 2 note that definition of the silane units in column 8, lines 63 and on, as well as the silazane units in column 13.

	For claim 4 note that attaching polysilane units to the polysilazane backbone will reduce the ratio such that adjusting the number of polysilanes will correspondingly adjust this ratio.  As such the skilled artisan would have found it obvious to adjust and/or optimize this ratio within routine experimentation.
	For claim 5 note that a siloxane as in column 13, line 60, having polysilane side chains will meet this requirement.
	For claims 6 and 7 note that the R’ groups on the polysilane can be hydrogen, as can be the R units.  See also column 8, lines 18 and on, which show hydrogen groups in the precursor material.
	For claim 8 note that the polysilane R’ groups will be a side chain.
	For claim 10 note that there is no distinction between a Si atom for a crosslinking groups and an Si atom in either of the polysilane or polysilazane units such that this requirement will be met by the copolymers of Blum et al.

Claims 1 to 13 and 15 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota.
	This rejection is best explained by starting with the process claim 11.
	Paragraph 51 in Hirota teaches irradiating a cyclic siloxane such as cyclopenta-siloxane, meeting claimed step (A).  
	This results in a linear polysilane that can then be reacted with a polysilazane.  The polysilazane is found in paragraph 38.  While this does not specifically teach 20 or more silicon atoms the “n” value is defined as being a positive integer such that it would have been within routine experimentation of the teachings of Hirota to arrive at a useful and optimal number of Si atoms such that the skilled artisan would have found a number within the claimed range to have been obvious.  This renders obvious the step (B).  

	Since each of steps (A) and (C) are anticipated by Hirota and step (B) is render-ed obvious, the skilled artisan would have found the claimed method obvious.
	For claim 12 note that there is no distinction between a crosslinking agent and an Si atom in either of the polysilane or polysilazane units such that this requirement will be met by the method of Hirota.
	For claim 13 note that adjusting the number of Si atoms in the polysilazane will correspondingly adjust the molecular weight such that a value within the claimed range would have been within routine experimentation, similar to that noted supra for the 20 or more Si atoms.
	For claim 15 see paragraph 54 which teaches a wavelength of 170 to 600 which embraces the entire claimed range such that one having ordinary skill in the art would have found a wavelength as claimed obvious.
	For claim 16 note that adjusting the light energy in an effort to provide an optimum cure and final product would have been within routine experimentation and/or optimization for the skilled artisan.
	For claim 17 see paragraph 56 which teaches insert atmosphere.
	
	As Hirota applies to the claimed block copolymer of claim 1, the Examiner notes that this reference does not explicitly show blocks A and B; however, as noted supra, the method by which this block copolymer is made is taught by Hirota, with the specific number of Si atoms in the polysilazane being obvious, such that the product that results in paragraph 51 and the subsequent treatment thereof, as in paragraphs 54 to 56, would be expected to be the same.  In this manner the teachings of Hirota render obvious the claimed block copolymer.
	For claim 2 see the specific polysilazane units as found in paragraph 38 and the polysilane units as found in paragraphs 42 and on.
	For claim 3 note that adjusting the molecular weight of the final copolymer in an effort to optimize properties such as coatability, oxide formation and hardness would 
	For claim 4 again note that placing polysilane units on the polysilazane polymer will reduce the Si to N ratio such that a ratio within the claimed range would have been obvious to the skilled artisan.
	For claim 5 note that the only reactants are the polysilazane and polysilane such that this limitation will be met.
	For claims 6 and 7 note that paragraphs 38 and 46 show hydrogen groups.
	For claims 8 and 9, note that supra regarding the fact that the process of making these claims is the same as that in Hirota such that one would have expected the result-ing products to likewise be the same.
	For claim 10 note that there is no distinction between a Si atom for a crosslinking groups and an Si atom in either of the polysilane or polysilazane units such that this requirement will be met by the copolymers of Fukui et al.

Chen et al. is cited as being of general interest.  While this reference disclosed polysilane/polysilazane copolymers, a full reading of the teachings therein indicate that total numbers of Si atoms in each block are less than that claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.



Mgm
11/6/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765